     Case 5:17-cr-00212 Document 69 Filed 02/11/21 Page 1 of 3 PageID #: 458




                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA
                                    AT BECKLEY


UNITED STATES OF AMERICA,

                       PLAINTIFF,

v.                                                    CRIMINAL ACTION NO. 5:17-cr-212


WILLIAM JAMES SPRINGER,

                       DEFENDANT.


                          MEMORANDUM OPINION AND ORDER

               Pending is Defendant William James Springer’s pro se Motion for Extension of

Time to File 2255 Motion [Doc. 68], filed January 19, 2021.


                                                 I.


               On April 12, 2018, Mr. Springer pled guilty to distributing a quantity of

oxymorphone, a Schedule II controlled substance, in violation of 21 U.S.C. § 841(a)(1). He was

then sentenced to ninety-six (96) months imprisonment, to be followed by five (5) years of

supervised release. On October 15, 2019, our Court of Appeals affirmed Mr. Springer’s conviction

by unpublished per curiam opinion. United States v. Springer, 790 F. App’x 498 (4th Cir. 2019).

On February 24, 2020, the United States Supreme Court denied his petition for a writ of certiorari.

Springer v. United States, 140 S.Ct. 1232 (2020). Mr. Springer now moves for a ninety (90) day

extension to file his Section 2255 Motion inasmuch as the “Covid-19 lock downs” at his place of

incarceration have limited his ability to access the law library. [Doc. 68].
    Case 5:17-cr-00212 Document 69 Filed 02/11/21 Page 2 of 3 PageID #: 459




                                                  II.


               Petitions for a Writ of Habeas Corpus under 28 U.S.C. § 2255 are subject to a one-

year statute of limitations, which begins to run from the latest of one of four specified occurrences.

28 U.S.C. § 2255(f). Of the four occurrences, the only one relevant here is the first: “the date on

which the judgment of conviction becomes final.” 28 U.S.C. § 2255(f)(1). A judgment of

conviction is deemed final “for purposes of the one-year period of limitation . . . when the Supreme

Court denies certiorari after a prisoner’s direct appeal.” United States v. Segers, 271 F.3d 181, 186

(4th Cir. 2001); see also Clay v. United States, 537 U.S. 522, 527 (2003) (explaining “[f]inality

attaches when this Court affirms a conviction on the merits on direct review or denies a petition

for a writ of certiorari, or when the time for filing a certiorari petition expires.”). Here, Mr.

Springer’s conviction became final on February 24, 2020, when the United States Supreme Court

denied his petition for a writ of certiorari. Mr. Springer thus has until February 24, 2021, to timely

file a Section 2255 motion.

               As noted, Mr. Springer requests a ninety (90) day extension to file his § 2255

motion; however, the Court is without jurisdiction to grant Mr. Springer’s request. Indeed, a court

may rule on a motion for an extension of time to file a § 2255 motion only if the request (1) is

simultaneously filed with or after the § 2255 petition, or (2) can be construed as the petition itself.

See Ramirez v. United States, 461 F. Supp. 2d 439, 441 (E.D. Va. 2006); United States v. Harris,

304 F. App’x 223 (4th Cir. 2008) (per curiam) (“Because [petitioner] has not filed a § 2255 motion

and his motion for an extension of time to file did not raise any potential grounds for relief, the

district court lacked jurisdiction to consider the motion.”); United States v. White, 257 F. App’x

608, 609 (4th Cir. 2007) (per curiam). Inasmuch as Mr. Springer has not yet filed a § 2255 motion,




                                                  2
    Case 5:17-cr-00212 Document 69 Filed 02/11/21 Page 3 of 3 PageID #: 460




nor does his extension request raise any potential grounds for relief, the Court lacks jurisdiction to

consider his motion for an extension.


                                                 III.


               Accordingly, the Court DENIES Mr. Springer’s Motion for Extension of Time to

File 2255 Motion. [Doc. 68]. To the extent Mr. Springer wishes to pursue postconviction relief, he

may file a motion before the deadline, with the request to supplement the same at a later time.

               The Clerk is directed to send a copy of this written opinion and order to the

Defendant, to the United States Attorney, to the United States Probation Office, and to the Office

of the United States Marshal.

                                                        ENTERED: February 11, 2021




                                                  3
